Citation Nr: 1827978	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for right acetabular fracture.


REPRESENTATION

Veteran represented by:	Joe G. Durrett, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1984 to April 1995.  The Veteran also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2017, the Veteran testified at a Travel Board hearing at the St. Petersburg RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran was last afforded a VA hip and thigh examination in May 2012.  A VA examination of the Veteran's service-connected right tabular fracture "to be adequate . . . must, wherever possible, include results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."  See Correia v. McDonald, 28 Vet. App. (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the undamaged joint."  The May 2012 VA examination did not include all of the aforementioned factors.
Additionally, the Board notes that in Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his attorney and request that they provide or identify and authorize the recovery of any additional private records or treatment for his right acetabular fracture.  If obtained, associate these treatment records with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Request outstanding records of VA outpatient treatment, if any, for the Veteran and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

3.  Schedule the Veteran for a VA hip and thigh examination with an appropriate examiner.  The examiner should provide a thorough description of the Veteran's right acetabulum.  The examiner should test the range of motion in active motion, passive motion, weight-bearing and non-weight-bearing (as is appropriate for the right acetabulum), and, if possible, the range of motion in the undamaged left acetabulum.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case she or he should state why.  The examiner should portray the degree of any additional range-of-motion loss due to pain on repeated use or during flare-ups.
If the Veteran is not suffering from a flare-up of his right acetabulum at the time of the examination, the examiner must attempt to ascertain information, such as frequency, duration, characteristics, severity, and functional loss, regarding any flare-ups by alternative means (including history provided by the Veteran) and to estimate the functional impact of any flare-ups in terms of range of motion on the basis of that information.  If no estimate can be provided, the examiner should provide a sufficiently detailed explanation as to why.  It is not sufficient to state only that any such information would be subjective and therefore of no value.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable and discernable symptomatology.

The examiner should provide a complete rationale for each conclusion reached.

4.  After completion of the above review of the expanded record, readjudicate the Veteran's claim for an increased rating.  If any determination remains adverse to the Veteran, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




